*477Affirmed by unpublished PER CTJRIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Olandus Broadway appeals the district court’s order denying his motion for reduction of sentence filed pursuant to 18 U.S.C. § 3582(c) (2006). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Broadway, No. 3:08-er-00010-MR-2 (W.D.N.C. May 21, 2009). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.